Citation Nr: 0841342	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Tallahassee Memorial Hospital from January 5, 2006, to 
January 6, 2006. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1959 
to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 adverse action by the Department 
of Veterans Affairs (VA) Medical Center in Gainesville, 
Florida, which is the Agency of Original Jurisdiction (AOJ) 
in this matter.

In August 2008, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in September 2008.  In 
September 2008, the Board informed the veteran that it had 
requested a specialist's opinion in conjunction with the 
adjudication of his appeal, provided him a copy of that 
opinion and indicated that he was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  To date, the veteran has not 
responded, and accordingly, the Board will proceed with the 
consideration of his case.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran received emergency medical care at 
Tallahassee Memorial Hospital from January 2, 2006 to January 
4, 2006, at which time he was medically stabilized; he 
continued to receive inpatient care at Tallahassee Memorial 
Hospital until his discharge on January 6, 2006.

3.  VA approved payment for the medical care received at 
Tallahassee Memorial Hospital from January 2, 2006, to 
January 4, 2006.

4.  VA did not approve payment for the medical care received 
at Tallahassee Memorial Hospital from January 5, 2006, to 
January 6, 2006.  

5.  The objective evidence reflects that the veteran's 
cardiac condition had stabilized on January 4, 2006, and at 
that point, a VA facility was feasibly available to the 
veteran for further non-emergent treatment.  





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from January 5, 2006, to 
January 6, 2006, pursuant to the Veterans Millennium Health 
Care and Benefits Act, are not met.  38 U.S.C.A. §1725 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000- 17.1002 (prior 
to, and subsequent to October 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded. However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions. As this case concerns a legal 
determination of whether the veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable.  The 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
contain their own notice requirements. Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that 
are deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

At any rate, the veteran was provided with the notice 
required by the VCAA in a January 2007 letter.  VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and requesting an expert medical opinion.  
Consequently, the duty to notify and assist has been met.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; 

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non- discretionary, if the veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.  

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment  of 
the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be  
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to whether a VA facility 
was capable of accepting the veteran.  Rather, the primary 
dispute is whether the veteran was stabilized as of January 
4, 2006.  Thus, although the veteran has not been apprised of 
the revised version of § 1725, the Board finds that there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.  

The veteran has a history of coronary artery disease, with a 
myocardial infarction and cardiac catheterization in 1998.  
During the evening of January 2, 2006, the veteran began to 
experience chest pain, which he described as feeling like 
being struck in the chest by a 2' x 4'.  After ingesting two 
nitroglycerin tablets, with no relief, his wife called for 
emergency assistance.  At the time the emergency personnel 
arrived, the veteran was in ventricular tachycardia.  He was 
converted to sinus tachycardia by defibrillation.  He was 
then transferred to a private hospital.  On January 3, 2006, 
the veteran underwent a cardiac catheterization and was 
successfully stented.  It was determined that he had had a 
myocardial infarction.  He did well after the procedure.  By 
January 6, 2006, he displayed normal sinus rhythm and was 
discharged from the hospital.  

The veteran requested payment or reimbursement from VA for 
the cost of his private hospitalization.  

In March 2006, the Chief Medical Officer of a VA facility 
approved reimbursement from January 2, 2006, to January 4, 
2006.   In August 2006, VA determined that on January 4, 
2006, the veteran had stabilized and at that point, he could 
have been transferred to a VA facility.  

It is not disputed that the veteran is financially liable to 
Tallahassee Memorial Hospital for the treatment in question, 
that the veteran does not have any form of health insurance 
or coverage, that the veteran does not have any legal 
recourse against a third party that will pay all or part of 
the bills, that the veteran's complaints were unrelated to a 
workplace accident or injury, and that he is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.

The veteran's claim was denied on the basis that a VA 
facility was feasibly available to treat his condition once 
he stabilized on January 4, 2006.  The veteran suggests that 
he still required emergent care form January 5-6, 2006.  He 
states that he was in the intensive care unit until very late 
on January 5, 2006, and that was not discharged from the 
hospital until late in the afternoon on January 6, 2006.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from January 5, 2006, to January 6, 2006, pursuant 
to the Veterans Millennium Health Care and Benefits Act, are 
not met.  

In August 2008, the Board requested that a VA specialist in 
cardiology review the veteran's case and provide an opinion.  
In a September 2008 opinion, a VA cardiologist concluded that 
the veteran's clinical condition had stabilized on January 4, 
2006, the day after the heart catheterization.  As noted by 
the cardiologist, clinical stabilization was suggested by 
quick resolution of EKG changes, mild troponin rise, the 
absence of hemodynamic instability, the absence of 
ventricular tachy-arrhythmia, and the absence of typical 
chest pain.  The cardiologist indicated that, as of the 
stabilization date, January 4, 2006, the veteran could have 
been transferred to a VA facility.  

The record does not contain any competent medical opinion to 
the contrary.

In sum, the objective evidence of record shows that the 
veteran's cardiac condition had stabilized as of January 4, 
2006, and that a VA facility was feasibly available at that 
time.  Although the Board is sympathetic toward the veteran, 
it is bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the veteran received from January 5, 2006, 
to January 6, 2006, under the provisions of 38 U.S.C.A. § 
1725. The appeal is therefore denied.


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


